NOT FINAL UNTIL TIME EXPIRES TO FILE REHEARING
                       MOTION AND, IF FILED, DETERMINED


                                                 IN THE DISTRICT COURT OF APPEAL
                                                 OF FLORIDA
                                                 SECOND DISTRICT



C&J GLOBAL INVESTMENTS, INC., a             )
Florida Corporation,                        )
                                            )
          Petitioner,                       )
                                            )
v.                                          )           Case No. 2D17-2749
                                            )
JVS CONTRACTING, INC., a Florida            )
Corporation; CHICAGO TITLE                  )
INSURANCE AGENCY, a Nebraska                )
Corporation; CAPGAIN PROPERTIES,            )
INC., formerly known as Big Mojo Capital, )
Inc., a corporation organized under the     )
laws of the Province of Alberta, Canada;    )
CAPGAIN HOLDINGS, INC., formerly            )
known as Capgain Properties, Inc., a        )
corporation organized under the laws of the )
Province of Alberta, Canada; MICHAEL        )
LOPRIENO and BRIAN KNIGHT,                  )
                                            )
          Respondents.                      )
___________________________________)

Opinion filed April 13, 2018.

Petition for Writ of Certiorari to the Circuit
Court for Polk County; Randall C.
McDonald, Senior Judge.

Donald J. Schutz, St. Petersburg, for
Petitioner.

Michael R. D'Onofrio of The D'Onofrio Law
Firm, P.A., Naples; and Jonathan B. Sbar
of Rocke, McLean & Sbar, P.A., Tampa,
for Respondent JVS Contracting, Inc.
No appearance for remaining
Respondents.



PER CURIAM.

            Dismissed.




SILBERMAN, CRENSHAW, and BADALAMENTI, JJ., Concur.




                                 -2-